*969ORDER OF DISMISSAL
NIMMONS, Judge.
By previous order, this Court relinquished jurisdiction to the trial court for the purpose of conducting a hearing to determine whether the trial court’s ruling on the motion to suppress was dispositive of the case. Our opinion relinquishing jurisdiction appears in Green v. State, 508 So.2d 481 (Fla. 1st DCA 1987).
As is evident from our earlier opinion, the question for resolution by the trial court upon relinquishment of jurisdiction was whether the quantity of cocaine seized from the subject automobile (exclusive of that which was seized from the nearby house) was at least 28 grams. We have examined the evidence contained in the supplemental record consisting of the transcript of the hearing before the trial court. The testimony is clear — indeed, it is uncon-troverted — that the quantity of cocaine seized from the automobile weighed in excess of 28 grams.
Accordingly, this appeal is dismissed inasmuch as it is clear that the order sought to be appealed was not dispositive.
SHIVERS and THOMPSON, JJ., concur.